Citation Nr: 0210164	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bladder neck 
obstruction, currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for impotency to 
include entitlement to special monthly compensation based on 
the loss of use of a creative organ.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The bladder neck obstruction causes the veteran to awaken 
to void five or more times per night.

3.  The veteran is impotent without penile deformity; the 
veteran's testicles are present and of normal size and 
consistency.  The absence of spermatozoa has not been alleged 
or demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for bladder neck 
obstruction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.27, 4.115a, 4.115b, Diagnostic Code 7599-7515 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  The criteria for a compensable rating for impotence or 
special monthly compensation have not been met.  38 U.S.C.A. 
§§ 1114(k), 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.350, 4.3, 4.7, 4.27, 4.31, 4.115b, Diagnostic 
Code 7599-7522 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statement of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records and private 
treatment reports.  The veteran has been afforded a VA 
examination in relation to the status of matters at issue and 
appeared before a hearing officer at the RO in November 1999.  
While at his personal hearing, the veteran volunteered to 
appear at another VA examination, the Board finds that the 
evidence of record is sufficient to equitably dispose of this 
appeal.  The delayed adjudication of this appeal to obtain 
additional development is not warranted.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks increased ratings for bladder neck 
obstruction and impotence.  Under the laws administered by 
the VA, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted disability is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Rating by analogy to the aforementioned codes is both 
possible and appropriate under 38 C.F.R. § 4.20.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.

Bladder neck obstruction

In February 1997, the RO granted service connection for 
bladder neck obstruction rated as 20 percent disabling.  By 
rating decision in May 1999, the 20 percent rating was 
confirmed and continued.  The veteran appealed.  The Rating 
Schedule does not provide a listing for rating bladder neck 
obstruction.  However, based on the veteran's history which 
shows that he passed a small calculus and current complaints 
which include frequency in urinating, the Board finds that 
the veteran's disability is closely analogous to the rating 
provision for calculus in the bladder with symptoms 
interfering with function, 38 C.F.R. § 4.115, Diagnostic Code 
7515.  Thus, rating by analogy to the aforementioned code is 
both possible and appropriate under 38 C.F.R. § 4.20.

Calculus in the bladder with symptoms interfering with 
function should be rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7515.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent evaluation; and requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.115a.

It is also noted that urinary frequency with daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent 
evaluation, and urinary frequency with daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night warrants a 40 percent evaluation.  
38 C.F.R. § 4.115a.

The criteria for a rating of 40 percent for residuals of 
bladder neck obstruction have been met.  In November 1999, 
the veteran testified that during the day and when driving he 
had to stop every hour to relieve himself, and while asleep, 
he awakened to urinate about 10 to 15 times per night.  While 
the veteran denied having symptoms of burning and 
discoloration, he stated that he had a strong urge to urinate 
and that palpation of the bladder caused mild discomfort.  

The clinical data substantiate the veteran's testimony.  The 
evidence does not show that the veteran has continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  However, it does show that he awakens to void five or 
more times per night.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Clinical entries from R.S.F., M.D., show in September 1998 
the veteran complained of nocturia six times at night and 
sometimes more frequently and the veteran's time-volume 
charts dated in October 1998 and September 1999 show that the 
urinated frequently.  Additionally, at VA examination in 
April 1999, the veteran stated that he had nocturia and 
frequency in the range of 5 to 10 times every day, and that 
taking Detrol everyday helped somewhat.  Clinical findings 
were essentially normal, as it was reported that the 
cystoscopy done was normal, the bladder pressures checked 
which were normal, and intravenous pyelogram was normal.  
However, the examiner reported that the veteran had frequency 
about 5 to 10 times a day and that he had difficulty at work 
due to frequency.  It was also reported that the veteran's 
frequency significantly disturbed his sleep.  The diagnosis 
was benign prostatic hypertrophy with a significant amount of 
frequency.  

Given the veteran's testimony, the private medical evidence 
which notes that the veteran had nocturia frequency of at 
least 6 times per night, and the recent VA examination 
notation of significant frequency with interferes with 
sleeping as well as work, the veteran's disability picture 
more nearly approximates the criteria for an increased 
evaluation of 40 percent.  38 C.F.R. §§ 4.3, 4.7, 4.115a.  
The record is devoid of any evidence demonstrating continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  As such, an increased evaluation of 40 percent and 
no more is warranted.  38 C.F.R. §§ 4.7, 4.20, 4.27, 4.115, 
Diagnostic Code 7515.

The Board further notes that the pertinent provisions of 
38 C.F.R. § 3.321 have been considered.  However, the Board 
is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  While the veteran states 
that the disability interferes with employment, it is noted 
that any occupational impairment is contemplated in the 
assigned 40 percent rating.  Additionally, the record does 
not show that the veteran has been hospitalized for bladder 
neck obstruction.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Impotence

The veteran also seeks a compensable rating for impotence 
and/or special monthly compensation.  In February 1997, the 
RO granted service connection for impotence, rated as 
noncompensably disabling.  By rating action in May 1999, the 
noncompensable rating was confirmed and continued and special 
monthly compensation was denied.  The veteran appealed.  

The Ratings Schedule does not provide a listing for rating 
impotence.  However, based on his complaints of penile 
dysfunction, the disability can be rated by analogy under the 
rating provision of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
As such, rating by analogy to the aforementioned code is both 
possible and appropriate under 38 C.F.R. § 4.20.

Penile deformity with loss of erectile dysfunction warrants a 
20 percent rating.  It is also noted that the disability 
should be reviewed for entitlement to special monthly 
compensation under Section 3.350 of this chapter.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The criteria for a compensable rating for impotence have not 
been met.  In November 1999, the veteran testified that he 
has difficulty obtaining an erection.  He testified that he 
uses Viagra and takes injection shots.  The veteran denied 
having penile pain and rigidity.  During the pendency of his 
appeal, the veteran maintained that a compensable evaluation 
was warranted due to his loss of erectile power.  However, 
the medical evidence does not support his claim.  

While medical reports from R.S.F., M.D., and B.K.H., D.O., 
dated from April 1998 to October 1999 show treatment for 
complaints associated with impotency and that the veteran 
received steroid injections, not one of the reports show that 
the veteran has a deformity of the penis, and regarding the 
loss of erectile power, the reports essentially show that the 
veteran did well with medication.  On VA examination in April 
1999, while the veteran noted difficulties with erections and 
low to low normal testosterone levels, he stated that he used 
Viagra which improved his erection to a 6 on a scale of 1 to 
10.  Additionally, clinical findings revealed a normal-sized 
penis and testicular size was noted to 15-20 cc.  No 
testicular atrophy was noted; sensation and reflexes were 
normal; no evidence of trauma or surgery history was noted; 
and no neurologic, infections, vascular or psychological 
symptoms were noted.  The veteran had low testosterone levels 
for which he took testosterone shots monthly; vaginal 
penetration was possible with Viagra.  The diagnosis was 
impotence due to low testosterone levels.

As previously noted, the criteria for a compensable rating 
for impotence have not been met.  There is no competent 
evidence of record establishing that the veteran has a penile 
deformity or loss of erectile function.  The preponderance of 
the evidence is against his claim.  38 C.F.R. §§ 4.3, 4.7, 
4.115b, Diagnostic Code 7522.

The provisions of 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350 
have also been considered.  Under 38 38 U.S.C.A. § 1114(k), 
additional monthly compensation is payable for loss of use of 
one or more creative organs that is the result of a service-
connected disability.  Loss of a creative organ will be shown 
by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
Loss of use of one testicle will be established when 
examination by a board finds that: (a) the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
the diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(i).

As previously noted, the veteran's has a normal-sized penis 
and testicular size was noted to 15-20 cc.  No testicular 
atrophy was noted and sensation and reflexes were normal.  
Additionally, the absence of spermatozoa or complete 
impotence has not been demonstrated.  In fact, the veteran 
has not alleged that he is sterile and the evidence shows 
that he achieves vaginal penetration with the use of Viagra 
and steroid injections.  The criteria for special monthly 
compensation have not been met.  

There is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  While the 
Board is cognizant of the veteran's erectile difficulties 
without penile deformity, the evidence fails to show that the 
disability interferes with employment or causes frequent 
period of hospitalization.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

A rating of 40 percent for bladder neck obstruction is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.

A compensable evaluation for impotency to include entitlement 
to special monthly compensation based on the loss of use of a 
creative organ is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

